DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 20th, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2013/0267999) in view of Sklar (US 5,755,718).
 	Regarding claim 1, Ng et al. discloses a medical device (figures 7A-7B) comprising a) a non-cannulated elongated member (152); b) a hole forming surface (157) along a portion of the non-cannulated elongated member; and c) an open element (160) in physical communication with the non-cannulated elongated member (¶50-51, figure 7B), the cell clement disposed between both ends of the elongated member (figure 7B), the open cell element configured to house at least a first portion of a biocompatible substance (“Dye” ¶51, 165, figure 7B).
 	However, Ng et al. fail to expressly teach or disclose the open element is an open cell element.
 	Sklar discloses an open cell element (105, figure 29) in physical communication with an elongated member (50, figure 29) and is disposed between both ends of the elongated member (figure 29, during insertion to the target site), the open cell element configured to house at least a first portion of a biocompatible substance (column 10, lines 45-65) as it is an alternative element for housing dye and marking a bone with said die for locating a cutting site (column 10, lines 45-65).
  	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the medical device to have the cell element of Ng et al. to be an open cell element as taught by Sklar as it is an alternative element for housing dye and marking a bone with said die for locating a cutting site. 	Regarding claim 3, Ng et al. disclose the medical device is configured to be employed as one of the following a) a drill bit; b) a tap; c) a punch; d) a burr; e) a file; f) a cutter; g) a shaver; h) a probe; i) a retractor; and j) a stitching needle (¶48).
 	Regarding claim 4, Ng et al. disclose the hole forming surface comprises a first material (¶41, ¶46 in view of ¶48), and the open cell element comprises a second material (¶50 “PEEK” and/or “Dye” ¶51). 
 	Regarding claim 5, Ng et al. disclose at least one of the first material and the second material comprises surgical stainless steel (¶41, ¶46 in view of ¶48).
 	Regarding claim 7, Ng et al. disclose the hole forming surface comprises a first porosity, and the open cell element comprises a second porosity (via their construction of two different materials that have to different porosities, (¶41, ¶46 in view of ¶48 and ¶50-51).
 	Regarding claim 8, Ng et al. disclose the non-cannulated elongated member comprises a well (154, figure 7A), the well surrounded by the open cell element and configured to house at least a second portion of the biocompatible substance (figure 7B). 	Regarding claim 9, Ng et al. disclose at least some of the biocompatible substance is dry (upon placement on the bone, ¶51).
 	Regarding claim 10, Ng et al. disclose the open cell element is further configured to release at least some of the biocompatible substance upon entrance of the open cell element into a physiological environment (¶51 via placement onto the bone). 	Regarding claim 13, Ng et al. disclose he open cell element is incorporated with the non-cannulated elongated member, the open cell element comprising at least one of: a) a ring; b) a sleeve; c) a collar; and d) a segment of the non-cannulated elongated member (figure 7B).
 	Regarding claim 14, Ng et al. disclose the open cell element is fastened to the non-cannulated elongated member, the open cell element comprising at least one of: a) a ring; b) a sleeve; c) a collar; and d) an additional segment (figure 7B).
 	Regarding claim 15, Ng et al. disclose the open cell element | is configured to slide along at least a portion of the non-cannulated elongated member (during installation of the bushing 160 onto the shaft 150).
 	Regarding claim 16, Ng et al. disclose the biocompatible substance comprises at least one of the following: a) an ink; b) a dye; c) a stain; d) an analgesic agent; e) a medication; f) a coagulant; g) patient blood; h) stem cells; i) an anti-inflammatory agent; j) a hemostatic agent; k) an antibacterial agent; and l) abio-stimulatory agent (¶51). 
 	Regarding claim 17, Ng et al. disclose at least some of the biocompatible substance comprises liquid (¶51 “dye”).
 	Regarding claim 18, Ng et al. disclose the medical device configured to: a) form a hole in at least one of the following: 1) bone; li) cartilage; iii) skin; iv) muscle; v) fascia; vi) a tendon; vii) a ligament; viii) adipose tissue; and ix) scar tissue; and b) deliver the biocompatible substance to the hole (¶51).
 	Regarding claim 19, Ng et al. disclose the medical device is configured to: a) enlarge a hole in at least one of the following: 1) bone; li) cartilage; iii) skin; iv) muscle; v) fascia; vi) a tendon; vii) a ligament; viii) adipose tissue; and ix) scar tissue; and b) deliver the biocompatible substance to the hole (¶51).  	Regarding claim 20, Ng et al. disclose the medical device is configured to: a) cut a section of at least one of the following: 1) bone; li) cartilage; iii) skin; iv) muscle; v) fascia; vi) a tendon; vii) a ligament; viii) adipose tissue; and ix) scar tissue; and b) deliver the biocompatible substance to the section (¶51).
 	Regarding claim 21, Ng et al. disclose the medical device is configured to: a) shave a section of at least one of the following: 1) bone; li) cartilage; iii) skin; iv) muscle; v) fascia; vi) a tendon; vii) a ligament; viii) adipose tissue; and 1x) scar tissue; and b) deliver the biocompatible substance to the section (¶51).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2013/0267999) in view of Sklar (US 5,755,718) in further view of Simpson et al. (US 2016/0242825).
 	Regarding claim 6, Ng et al. in view of Sklar disclose the claimed invention except for at least one of the first material and the second material comprise a porous stainless steel.  Ng et al. only discloses that the non-cannulated elongate member (152) is constructed of stainless steel (¶41 and ¶46 in view of ¶48) and the cell element (160) is constructed of PEEK (¶50). 	
 	Simpson et al. disclose porous stainless steel. Stainless steel and PEEK (¶32) are known equivalent biocompatible materials used in medical devices (¶32). 	Therefore, because these biocompatible materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the porous stainless steel in for either the PEEK or stainless steel of the components of Ng et al. .
 	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2013/0267999) in view of Sklar (US 5,755,718) in further view of Yedlicka et al. (US 2007/0282344).
 	Regarding claim 22, Ng et al. in view of Sklar disclose the claimed invention except for a suction device configured to remove debris comprising at least one of the following: a) bone; b) cartilage; c) skin; d) muscle; e) fascia; f) tendon tissue; g) ligament tissue; h) adipose tissue; and i) scar tissue. 
 	Yedlicka et al. disclose the use of a suction device (¶25, ¶128) which is configured to remove debris from the cutting site (¶25, ¶128) the substance being bone (¶28 “vertebral body”).  
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the medical device of Ng et al. in view of Sklar with a suction device configured to remove bone debris as taught by Yedlicka et al. as it clears the cavity of the bone debris for subsequent treatment of the cavity.
  
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775